DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/272,657, filed on March 2, 2021.

Oath/Declaration
Oath/Declaration as filed on March 2, 2021 is noted by the Examiner.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
The claims recite limitations “the step” in second line of each claim, but there is insufficient antecedent basis for the above limitations in the claims because the claims uses term “the step” for a first time without previously reciting the term in the claims or in a respective claim from which either depends.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in twenty-second and twenty-eighth lines of the claims  respectively renders the claims indefinite because it is unclear whether the action(s) based on the “if” conditions ever occur.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if”, in the twenty-second and twenty-eighth lines of the claims 7 and 16 respectively, should be changed to reasonably acceptable language that positively recites limitations in a manner that more clearly defines the scope of available alternative actions.  Accordingly, any claims dependent on claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively of U.S. Patent No. 10,977,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 10,977,972:
Instant Application
U.S. Patent No. 
		10,977,972
Claim 1
Claim 1
A measurement signal circuit, comprising: a first switch, a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node; a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node; and a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad. 
A signal measurement circuit, comprising: a first switch, wherein a control end of the first switch is electrically coupled to a first node, a first end of the first switch is electrically coupled to a second node, and a second end of the first switch is electrically coupled to a third node; a second switch, wherein a control end of the second switch is electrically coupled to the first node, a first end of the second switch is electrically coupled to a fourth node, and a second end of the second switch is electrically coupled to the third node; a third switch, wherein a control end of the third switch is electrically coupled to a fifth node, a first end of the third switch is electrically coupled to the third node, and a second end of the third switch is electrically coupled to a shim; 

a fourth switch, wherein a control end of the fourth switch is electrically coupled to the fifth node, a first end of the fourth switch is electrically coupled to a data line, and a second end of the fourth switch is electrically coupled to the second node; a fifth switch, wherein a control end of the fifth switch is electrically coupled to the fifth node, a first end of the fifth switch is electrically coupled to a scan line, and a second end of the fifth switch is electrically coupled to the fourth node, a sixth switch, wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; and a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded.


Independent claim 1 of the instant application teaches “A measurement signal circuit, comprising: a first switch, a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node; a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node; and a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a fourth switch, wherein a control end of the fourth switch is electrically coupled to the fifth node, a first end of the fourth switch is electrically coupled to a data line, and a second end of the fourth switch is electrically coupled to the second node; a fifth switch, wherein a control end of the fifth switch is electrically coupled to the fifth node, a first end of the fifth switch is electrically coupled to a scan line, and a second end of the fifth switch is electrically coupled to the fourth node, a sixth switch, wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; and a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded”, since omitting the further limitations do not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.  Likewise, dependent on claims 2-3, and 5 are rejected based on same above reasoning.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,977,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 7 of this application and respective claim 12 of U.S. Patent No. 10,977,972:
Instant Application
U.S. Patent No. 
		10,977,972
Claim 7
Claim 12
A measurement signal circuit, comprising: a first switch, a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node: a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node; a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad; a fourth switch, a control end of the fourth switch being electrically coupled to the fifth node, a first end of the fourth switch being electrically coupled to a data line, and a second end of the fourth switch being electrically coupled to the second node; a fifth switch, a control end of the fifth switch being electrically coupled to the fifth node, a first end of the fifth switch being electrically coupled to a scan line, and a second end of the fifth switch being electrically coupled to the fourth node: a first resistor, one end of the first resistor being electrically coupled to the first node, and the other end of the first resistor being electrically grounded; and a second resistor, one end of the second resistor being electrically coupled to a second voltage signal, and the other end of the second resistor being electrically grounded, wherein the other end of the second resistor is electrically coupled to the fifth node if the other end is not electrically grounded.
A signal measurement circuit, comprising: a first switch, wherein a control end of the first switch is electrically coupled to a first node, a first end of the first switch is electrically coupled to a second node, and a second end of the first switch is electrically coupled to a third node; a second switch, wherein a control end of the second switch is electrically coupled to the first node, a first end of the second switch is electrically coupled to a fourth node, and a second end of the second switch is electrically coupled to the third node; a third switch, wherein a control end of the third switch is electrically coupled to a fifth node, a first end of the third switch is electrically coupled to the third node, and a second end of the third switch is electrically coupled to a shim; a fourth switch, wherein a control end of the fourth switch is electrically coupled to the fifth node, a first end of the fourth switch is electrically coupled to a data line, and a second end of the fourth switch is electrically coupled to the second node; a fifth switch, wherein a control end of the fifth switch is electrically coupled to the fifth node, a first end of the fifth switch is electrically coupled to a scan line, and a second end of the fifth switch is electrically coupled to the fourth node; a sixth switch, wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded; a first resistor, wherein one end of the first resistor is electrically coupled to the first node, and an other end of the first resistor is electrically grounded; a second resistor, wherein one end of the second resistor is electrically coupled to the fifth node, and an other end of the second resistor is electrically grounded; and

a third resistor, wherein one end of the third resistor is electrically coupled to a third voltage signal, and an other end of the third resistor is electrically coupled to the first node.


Independent claim 7 of the instant application teaches “A measurement signal circuit, comprising: a first switch, a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node: a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node; a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad; a fourth switch, a control end of the fourth switch being electrically coupled to the fifth node, a first end of the fourth switch being electrically coupled to a data line, and a second end of the fourth switch being electrically coupled to the second node; a fifth switch, a control end of the fifth switch being electrically coupled to the fifth node, a first end of the fifth switch being electrically coupled to a scan line, and a second end of the fifth switch being electrically coupled to the fourth node: a first resistor, one end of the first resistor being electrically coupled to the first node, and the other end of the first resistor being electrically grounded; and a second resistor, one end of the second resistor being electrically coupled to a second voltage signal, and the other end of the second resistor being electrically grounded, wherein the other end of the second resistor is electrically coupled to the fifth node if the other end is not electrically grounded”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a sixth switch, wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded; a second resistor, wherein one end of the second resistor is electrically coupled to the fifth node, and an other end of the second resistor is electrically grounded; and a third resistor, wherein one end of the third resistor is electrically coupled to a third voltage signal, and an other end of the third resistor is electrically coupled to the first node”, since omitting the further limitations do not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,977,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 16 of this application and respective claim 18 of U.S. Patent No. 10,977,972:
Instant Application
U.S. Patent No. 
		10,977,972
Claim 16
Claim 18
A measurement method for a measurement signal circuit, comprising: providing a first switch. a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node; providing a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node: providing a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad: providing a fourth switch, a control end of the fourth switch being electrically coupled to the fifth node, a first end of the fourth switch being electrically coupled to a data line, and a second end of the fourth switch being electrically coupled to the second node: providing a fifth switch, a control end of the fifth switch being electrically coupled to the fifth node, a first end of the fifth switch being electrically coupled to a scan line, and a second end of the fifth switch being electrically coupled to the fourth node: providing a trigger, a first end of the trigger being electrically coupled to a first voltage signal, a second end of the trigger being electrically coupled to a frequency input signal, and a third end of the trigger being electrically coupled to the first node: providing a first resistor, one end of the first resistor being electrically coupled to the first node, and the other end of the first resistor being electrically grounded; providing a second resistor, one end of the second resistor being electrically coupled to a second voltage signal, and the other end of the second resistor being electrically grounded: measuring a waveform signal of the scan line through a connection between the pad and the scan line; and measuring a waveform signal of the data hue through a connection between the pad and the data line, wherein the other end of the second resistor is electrically coupled to the fifth node if the other end is not electrically grounded.
A measurement method for a signal measurement circuit, comprising steps of: providing a first switch, wherein a control end of the first switch is electrically coupled to a first node, a first end of the first switch is electrically coupled to a second node, and a second end of the first switch is electrically coupled to a third node; providing a second switch, wherein a control end of the second switch is electrically coupled to the first node, a first end of the second switch is electrically coupled to a fourth node, and a second end of the second switch is electrically coupled to the third node; providing a third switch, wherein a control end of the third switch is electrically coupled to a fifth node, a first end of the third switch is electrically coupled to the third node, and a second end of the third switch is electrically coupled to a shim; providing a fourth switch, wherein a control end of the fourth switch is electrically coupled to the fifth node, a first end of the fourth switch is electrically coupled to a data line, and a second end of the fourth switch is electrically coupled to the second node; providing a fifth switch, wherein a control end of the fifth switch is electrically coupled to the fifth node, a first end of the fifth switch is electrically coupled to a scan line, and a second end of the fifth switch is electrically coupled to the fourth node; providing a sixth switch, wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; providing a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded; providing a first trigger, wherein a first end of the first trigger is electrically coupled to a second voltage signal, a second end of the first trigger is electrically coupled to a first frequency input signal, and a third end of the first trigger is electrically coupled to the fifth node; providing a second trigger, wherein a first end of the second trigger is electrically coupled to the first node, a second end of the second trigger is electrically coupled to a second frequency input signal, and a third end of the second trigger is electrically coupled to the sixth node; providing a first resistor, wherein one end of the first resistor is electrically coupled to the first node, and an other end of the first resistor is electrically grounded; providing a second resistor, wherein one end of the second resistor is electrically coupled to the fifth node, and an other end of the second resistor is electrically grounded; providing a third resistor, wherein one end of the third resistor is electrically coupled to a third voltage signal, and an other end of the third resistor is electrically coupled to the first node; measuring a waveform signal of a scan line by using a connection between the shim and the scan line; and measuring a waveform signal of a data line by using a connection between the shim and the data line.


Independent claim 7 of the instant application teaches “A measurement method for a measurement signal circuit, comprising: providing a first switch. a control end of the first switch being electrically coupled to a first node, a first end of the first switch being electrically coupled to a second node, and a second end of the first switch being electrically coupled to a third node; providing a second switch, a control end of the second switch being electrically coupled to the first node, a first end of the second switch being electrically coupled to a fourth node, and a second end of the second switch being electrically coupled to the third node: providing a third switch, a control end of the third switch being electrically coupled to a fifth node, a first end of the third switch being electrically coupled to the third node, and a second end of the third switch being electrically coupled to a pad: providing a fourth switch, a control end of the fourth switch being electrically coupled to the fifth node, a first end of the fourth switch being electrically coupled to a data line, and a second end of the fourth switch being electrically coupled to the second node: providing a fifth switch, a control end of the fifth switch being electrically coupled to the fifth node, a first end of the fifth switch being electrically coupled to a scan line, and a second end of the fifth switch being electrically coupled to the fourth node: providing a trigger, a first end of the trigger being electrically coupled to a first voltage signal, a second end of the trigger being electrically coupled to a frequency input signal, and a third end of the trigger being electrically coupled to the first node: providing a first resistor, one end of the first resistor being electrically coupled to the first node, and the other end of the first resistor being electrically grounded; providing a second resistor, one end of the second resistor being electrically coupled to a second voltage signal, and the other end of the second resistor being electrically grounded: measuring a waveform signal of the scan line through a connection between the pad and the scan line; and measuring a waveform signal of the data hue through a connection between the pad and the data line, wherein the other end of the second resistor is electrically coupled to the fifth node if the other end is not electrically grounded”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “providing a sixth switch, ;wherein a control end of the sixth switch is electrically coupled to a sixth node, a first end of the sixth switch is electrically coupled to the first node, and a second end of the sixth switch is electrically coupled to a first voltage signal; providing a seventh switch, wherein a control end of the seventh switch is electrically coupled to the sixth node, a first end of the seventh switch is electrically coupled to the first node, and a second end of the seventh switch is grounded; providing a second trigger, wherein a first end of the second trigger is electrically coupled to the first node, a second end of the second trigger is electrically coupled to a second frequency input signal, and a third end of the second trigger is electrically coupled to the sixth node; providing a third resistor, wherein one end of the third resistor is electrically coupled to a third voltage signal, and an other end of the third resistor is electrically coupled to the first node”, since omitting the further limitations do not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome applicable double patenting rejection indicated above, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable double patenting rejection indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 2-6, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Claims 7 and 16 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejection(s) indicated above, because for each of claims 7 and 16 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 8-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 8-15, and 17-18, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Potentially Allowable Subject Matter
Claim 1 is would be allowable if rewritten to overcome applicable double patenting rejection, indicated above, because for each of the claims the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome double patenting rejection indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 2-6, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still addition, claims 7 and 16 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections indicated above, because for each of the claims the prior art references of record do not teach the combination of all element limitations as presently claimed.  Also, claims 8-15, and 17-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejection indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 8-15, and 17-18 in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Kawaura et al., U.S. Patent Application Publication 2008/0007504 A1 (hereinafter Kawaura) teaches a writing unit that writes measurement signals into unit pixels of pixel groups through data lines.
Li, U.S. Patent Application Publication 2015/0077681 A1 (hereinafter Li) teaches a display panel having several signal lines arranged on a substrate, several test switches, for inputting a test signal, connected to a corresponding one of the signal lines and each test line is connected to one of the testing switches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621